This bill was filed to set aside a sheriff's deed after the redemption period had expired in the foreclosure of a mortgage by advertisement. From a decree dismissing the bill the plaintiffs have appealed.
On the hearing, by admission of counsel for the respective parties, it was conceded on the record that the only question in issue was whether it was necessary to the validity of the proceedings that a copy of the advertisement should be posted on the premises, and that no such notice had been posted. The plaintiffs contended that posting was necessary. The court determined the question adversely to *Page 454 
their contention. They then filed objections to the settlement of the proposed decree and asked permission to introduce proofs relative to other irregularities in the foreclosure proceedings. In view of the fact that the defendant at the time was willing to accept the amount of the mortgage, and no willingness on the part of the plaintiffs to pay being evident, the court was of the opinion that the application to reopen the case was interposed merely for the purpose of delay, and refused a further hearing. In their briefs, no complaint is made that the court abused its discretion in so ruling, but they discuss the matters on which no testimony was given.
The only question before this court is whether posting a copy of the advertisement on the mortgaged premises was necessary to the validity of the foreclosure proceedings.
Act No. 252, Pub. Acts 1929 (amending 3 Comp. Laws 1915, § 14951), requires posting of a copy of the advertisement on the premises. But that act was not in force at the time of the foreclosure proceedings in this case. They were brought under Act No. 160, Pub. Acts 1927 (amending 3 Comp. Laws 1915, § 14951), which did not require such posting.
The court correctly decided the issue. The decree is affirmed, with costs to the defendant.
WIEST, C.J., and BUTZEL, CLARK, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 455